OPINION
MORRISON, Judge.
The offense is assault with intent to murder with two prior non-capital felony convictions alleged for enhancement; the punishment, life.
Trial was begun on November 17, and judgment was rendered on November 18, 1965. Notice of appeal was given on December 31, 1965. The prior convictions were stipulated by appellant and his counsel.
Witness Lloyd, a trailer repairman, testified that he was preparing to take a bath in his trailer home on the night in question, when he heard the outcry of his eighteen year old daughter, Glenda. He stated that he put on his houseshoes and a pair of pants and went to the front door of the trailer; at this time, he observed his daughter standing between the appellant, who had a pistol in his hand, and himself. The witness Lloyd stated that appellant made a statement to the effect that “No son of a bitch will tell me to stay away from his house”, whereupon he, the appellant, fired a shot. At this juncture, the witness headed for the appellant trying to get between Glenda and him, and appellant fired a shot at him before they both fell to the ground, where, after a struggle, Lloyd was able to secure the pistol from appellant. The witness stated that as a result of the encounter, he suffered a gunshot wound in the stomach.
It was developed that Lloyd had previously asked the appellant not to come around his trailer home or his two daughters.
Glenda Lloyd testified to substantially the same facts and added that a shot or shots were fired during the struggle between her father and appellant.
Witness Richardson, who had observed part of the altercation from across the street, testified that he heard a shot and then saw a bare chested man come out of the trailer and go toward the flash of a gun which was being fired in the bare chested man’s direction.
Officer Hays testified that he reported to the scene of the shooting and was given a .38 caliber pistol by witness Lloyd.
Appellant did not testify or offer any evidence in his own behalf.
No formal bills of exception appear in the record. The informal bills have been reviewed and reflect no reversible error.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.